 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NICOLE ANGELIQUE IORG,                            No. 2:18-cv-02953 MCE CKD (PS)
12                       Plaintiffs,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    UNITED STATES OF AMERICA,
15                       Defendant.
16

17          Plaintiff is proceeding in this action pro se. The matter was referred to a United States
18
     Magistrate Judge pursuant to Local Rule 302(c).
19
            On November 19, 2018, the undersigned issued an order to show cause no later than
20
     November 30, 2018 why this action should not be dismissed for lack of jurisdiction. Plaintiff was
21
     advised that failure to allege a proper basis for jurisdiction would result in a recommendation that
22

23   this action be dismissed.

24          In response to the order, plaintiff has filed an “Addendum to the Complaint” that does not
25   suffice to show cause as ordered. Though plaintiff names the United States of America as the
26
     defendant, her allegations are too vague and conclusory to assert a federal claim and/or a basis for
27
     federal subject matter jurisdiction. See McDaniel v. Hinch, No. 2:17-cv-02448 KJM CKD (E.D.
28
                                                       1
 1   Cal.), Order dated July 11, 2018 (“[W]ith no stated claim triggering either diversity or federal
 2   question jurisdiction, the complaint is properly subject to dismissal for lack of jurisdiction. Fed.
 3
     R. Civ. P 8(a)(2); Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009).”).
 4
              Accordingly, IT IS RECOMMENDED that this action be dismissed for lack of
 5
     jurisdiction.
 6

 7            These findings and recommendations are submitted to the United States District Judge

 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 9   after being served with these findings and recommendations, plaintiff may file written objections
10
     with the court and serve a copy on all parties. Such a document should be captioned “Objections
11
     to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
12
     objections within the specified time may waive the right to appeal the District Court’s order.
13
     Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
14

15   Dated: December 5, 2018
16                                                     _____________________________________
                                                       CAROLYN K. DELANEY
17                                                     UNITED STATES MAGISTRATE JUDGE
18

19

20
21   2/iorg2953.f&rs_nojuris

22

23

24

25

26
27

28
                                                        2
